Earl Warren: Number 571, Leon F. Carroll and Daniel J. Stewart, Petitioners, versus United States of America. Mr. Mitchell you may proceed.
Curtis P. Mitchell: Honorable Chief Justice and Associate Justices of the Court. Petitioner has come before this Court and complain that the Government does not have a right of appeal in the instance where the District Court has granted a motion to suppress evidence after indictment and pending trial. In this case, if it please the Court, the petitioners has filed a motion to suppress evidence. There is indication in the respondent's brief that there was also a motion to return property. I might say to the Court that the two other defendants that is below, the motions having been denied as to them, the Government for some reason or other chose to dismiss. There was no appeal taken from the granting of one of the motions in the lower court not respecting these petitioners here with respect to the return of property ceased from some premise. So, as will be seen from a reading of the decision of the Court of Appeals, at page 31 of the record, that this case comes before this Court clearly on the question of the supression of evidence ceased from the person of the two petitioners here. The Government, however, claims that under section 1291 of Title 28, they have a right of appeal. Our contention is clear, we think, that there is no statutory right granted to the Government in the instance of the interlocutory order. We claim that the order in this instance is interlocutory and we rely up on our proposition for the opinion rendered by this Honorable Court in the case of Cogen versus United States, the Cobbledick case and of the recent case in 1955 of Bodinger versus United States. The Government also urges in their brief that a local statute which is Title 23, section 105 of the District of Columbia Code entitles them to proceed. I respectfully submit to the Court on behalf of the petitioners that that grants them no relief because, first of all, Title 23, section 105 was passed upon by this Court in the case of United States versus Evans. And I think that's to be found at 213 U.S.reports. In addition, there is the section 17 -- Title 17, section 102 of the D.C.Code of which limits in the same fashion as section 1292 of Title 28 limits the right to appeal from interlocutory orders. Moreover, the United States Circuit Court of Appeals for the District of Columbia Circuit did not rely upon the local statute, that is either Title 23 or Title 17 of the D.C.Code to justify their decision. They squarely state that the decision of this case rests upon a prior decision of Cefaratti versus United States. We sought a certiorari to this Court, but because of the matter of time, the petition not having been filed in time, it was denied. Now, in that case, they state that they rely squarely upon the decisions of this Court in the Stack, Cohen and Swift cases. I respectfully submit to the Court that the Stack case, the Cohen case and the Swift cases, all of them dealt with a civil matter and dealt with matters that were entirely independent of the issue in trial. For instance, the Stack case as this Court will recall dealt with the matter of bond pending of person's appeal, a bail bond. In the other case, it was a matter of the attachment dealing with the -- an admiralty manner. And in the third, it was a matter of the posting of security of cause during the course of an appeal where there was a stock, a derivative action stockholder suit.
William J. Brennan, Jr.: On the interpretation of the Court of Appeals that has given its local statute here, the only question, that the issue on this case is whether it's a final order or not.
Curtis P. Mitchell: Yes.
William J. Brennan, Jr.: That's the only thing (Inaudible)
Curtis P. Mitchell: That's the only thing. Now, the Government as we see it and we urge upon this Court is in a rather anomalous position. In order to rely upon finality as was set forth that is the -- the several bases on which finality might rest as determined in the Stack or of the Swift cases. There is the fourth one which was not mentioned in the Cefaratti case. And that is the one urging that the matter must be independent of the issue and trial. Now, the Government attempts, I think rather feebly to straddle that issue by suggesting that this is independent of the trial. However, on the other hand, they urge upon this Court as they did in the court below, that without this particular evidence, they are unable to go forward successfully. We state that the failure or that is the paucity of their evidence is of no moment and we believe as the courts have held in the decisions I indicated to the Court like the Cohen case for instance, the Bodinger case and the Cobbledick case. Now, incidentally, I did not cite -- I did not cite the Cobbledick case in our brief but the Cobbledick case is to be found at 309 U.S.beginning at page 323. I might suggest that that was an opinion, I believe written by his Honor Judge Frank -- Justice Frankfurter. So, as we see the case on the facts as they are at issue here, and as Mr. Justice Harlan has indicated, now the sole issue then is one of finality. We say that there is no finality here that this evidence which has been suppressed by the Court is necessary by the Government's own confession and intercourses a necessary part in the whole trial procedure.
Felix Frankfurter: And you don't shrink from the conclusion that if -- if it isn't separably reviewable it can't be reviewed at all.
Curtis P. Mitchell: No, sir.
Felix Frankfurter: You don't shrink from that conclusion. That is the conclusion.
Curtis P. Mitchell: That's the necessary conclusion, Your Honor.
Felix Frankfurter: Yes.
Curtis P. Mitchell: Now, I might --
Charles E. Whittaker: Do you agree then, as I understand it (Inaudible) Do you agree that this question is reasonable -- it's reasonable now or never? It's reviewable now or never?
Curtis P. Mitchell: Yes, as far as the Government is concerned, yes. We take the --
Speaker: I suppose that's true in any case where the Government has evidence that's excluded, and may lose their case. They can't appeal from the ruling on the evidence and if they lose the case against few --
Curtis P. Mitchell: That --
Speaker: -- criminal case? (Voice Overlap) --
Curtis P. Mitchell: Mr. Justice Harlan I would have to answer you the same. That does not go to the question of finality. As a matter of fact, I think that lends more to the suggestion that it is an integral part of the trial proceeding itself. And it seems to me that is therefore entirely consistent with the pronouncement of this Court in the Bodinger case against the honorable decisions for instance on the one hand and the allowance of piecemeal mere litigation on the other. And there would fundamentally be the constitutional issue involved. For instance as of this case, as you will notice from the record, we have been over three years. So, therefore, the trial, the right of the speedy trial, the constitutional right to a speedy trial is necessarily involved in this issue because at any moment, in further answer to your question, that the Government felt and this is a conclusion left up entirely to the Government that they felt that they would be incapable of proceeding further successfully, than they would on -- on the occasion of an adverse ruling than they would want to appeal. Certainly, this Court can appreciate the confusion that would reign in our appellate courts under such circumstances. And also the confusion inhabited would prevail in the instance of the matter of trial, of litigation. It would, as it has been done here, this trial -- the trial of these people has been held up for approximately three years. I don't think that is consistent with the pronouncements of this Court. We say that the Government in this instance does not come within the purview of the -- the statute, of the statute which regulates the matter of appeal on behalf of the Government and coming further to your question that it must come within the area of finality, that this being an integral part of the trial proceeding itself does not come properly as a final order or decree. It's interlocutory therefore in the character and that the Government may not appeal from it.
Earl Warren: Mr. Greene.
Harold H. Greene: Mr. Chief Justice, may it please the Court. In the context of this case there are two prerequisites to the appealability of the decision. In the first place, there must be an existence of statute which confers appellate jurisdiction on the Court of Appeals. Secondly, the decision from which the appeal is sought must be -- must qualify that final order. And so far as the statutory jurisdiction is concerned, we rely primarily on the District of Columbia statute to which I will come in a moment. We also rely on the section of the United States Code that is the general appeal section of the United States Code. But both of those statutes require as a prerequisite to the operation that there be a final order, the final decision as distinguished from interlocutory decision. And so, I'd like to address myself to that question first as to whether we have a final order in a decision which supresses the Government's evidence. Now, basically, there are two criteria which are found in the decisions for determining, and for measuring whether a decision measures up to the test of finality. (Voice Overlap) --
Felix Frankfurter: What do you say in the brief? But you mind going to the district statutes where it left with the words or before we talk about its meaning.
Harold H. Greene: That's at page 6 of the Government's brief. That Title 23, section 105, District of Columbia Code provides, in all the criminal prosecutions, the United States for the District of Columbia as the case may be, can have the same right of appeal that is given to the defendant, including the right to a bill of exceptions, provided that if on such appeal it shall be found that there was error in the rulings of the Court during a trial, a verdict in favor of the defendant shall not be set aside.
Felix Frankfurter: Is your argument, of course the defendant, if his motion were denied couldn't come up right away, could he?
Harold H. Greene: He could not appeal. No, your Honor.
Felix Frankfurter: But you say he could appeal at the end, it doesn't add, if he gets a -- a conviction wherein erroneously the motion was denied.
Harold H. Greene: Yes, sir.
Felix Frankfurter: You say -- you say that gives him a right to appeal at some stage.
Harold H. Greene: Yes, Your Honor.
Felix Frankfurter: And the same right of appeal means that you should have it whenever it's possible to have it.
Harold H. Greene: And that's -- that's exactly --
Felix Frankfurter: And that is before there's a conviction or an acquittal.
Harold H. Greene: Well, of course, we can have a right of appeal at that point --
Felix Frankfurter: I say you can't have it, then therefore --
Harold H. Greene: That's right, yes.
Felix Frankfurter: (Inaudible)
Harold H. Greene: That -- that is our --
Felix Frankfurter: That -- that's your argument, is it?
Harold H. Greene: That's our argument.
Felix Frankfurter: You could make much more by repeating seven times.
Speaker: Well, is that quite it? Because the Court of Appeals in the District of Columbia has construed that language as I understand it, has given the same right of appeal as the defendant (Inaudible)
Harold H. Greene: I was just about to add --
Speaker: -- convening finality and nothing else in finality. Is that right?
Harold H. Greene: Oh, yes that we concede that beyond having --
Speaker: (Inaudible)
Harold H. Greene: -- or having the statute, we also must show that there's -- there is a final decision as finality.
Speaker: Well, under the Court of Appeals construction of this local statute that's the only test, isn't it?
Harold H. Greene: Well -- under the -- the statute itself provides for a -- for jurisdiction -- for statutory jurisdiction, so to speak, because normally, the Government cannot appeal in a criminal case as the common law. But this statute gives us jurisdiction to appeal in criminal cases in the District of Columbia provided they are final.
Speaker: Yes.
Harold H. Greene: So, we don't have to deal in this case with the Federal Criminal Appeals Act which restricts the right of the Government to appeal to certain decisions. This statute is broader than that and gives us the right to appeal in any criminal case in the District of Columbia which is final.
Speaker: Which is final.
Harold H. Greene: That is correct.
Felix Frankfurter: And you say it's final because if it isn't final, it doesn't exist at all.
Harold H. Greene: It's final for that reason and for other reasons --it's --
Felix Frankfurter: What's the other reason that its final?
Harold H. Greene: Well, it's final, of course, as to the -- as to the proposition that it's irreparable as to the Government.
Felix Frankfurter: Well that's -- that's what I meant, yes.
Harold H. Greene: And it is separate. It's separate --
Felix Frankfurter: But it's no more separate for the Government than it is for the defendant to file a separability (Inaudible)
Harold H. Greene: It --
Felix Frankfurter: You only get back to the fact that if you can't do it now, you're gone. Is that right?
Harold H. Greene: That is -- that is correct. That's -- that's our basic position. We can't --
Felix Frankfurter: I'm not saying it's wrong. I'm just trying to say --
Harold H. Greene: No. We can't -- we can't renew the offer -- we can't renew the offer of the evidence at the trial and the defendant can new the motion that it applied.
Felix Frankfurter: We're not renewing, we don't have to -- this stands on, comment on the (Inaudible) the next provision to this is the one -- nothing can -- nothing contained in any Acts of Congress shall be construed to empower the United States Court of Appeals in the District of Columbia to allow an appeal from any interlocutory order.
Harold H. Greene: That --
Felix Frankfurter: What does that mean?
Harold H. Greene: That means it must be final.
Felix Frankfurter: All right.
Harold H. Greene: That means -- that simply means it must be final. In other words --
Felix Frankfurter: The interesting things you mean as if there's nothing contained in any Act of Congress as a negative (Inaudible) that -- that something in a -- in a District of Columbia Code may allow you to appeal something interlocutory.
Harold H. Greene: Well, the Acts of Congress I suppose would apply to a District -- District of Columbia Code.
Felix Frankfurter: Not necessarily, in this -- in the meaning of this Act I think that nothing contained in any general Acts of Congress as against the local statute. That was held in way back with the -- with the -- an Act of Congress means an act -- the purpose of District of Columbia jurisdiction.
Harold H. Greene: As I understand it and as the Court of Appeals seems to have interpreted those two statutes combined. It means that under the section 105, the Criminal Appeal statute is modified by section 102 of Title 17 to the extent that we must have a final order before -- before we can appeal in a criminal case.
Felix Frankfurter: And get a final order because it's the same.
Harold H. Greene: We get a final order because -- unless the Government has the right to appeal now, --
Felix Frankfurter: (Voice Overlap) --
Harold H. Greene: -- they will never have a right to appeal.
Felix Frankfurter: Oh, that isn't so terrifying or shocking that the Government shouldn't have any right of appeal at all because in several thousand years ago, way back in Sanges that unless there's a very specific allowance of a -- of a appeal to the Government, it hasn't got it.
Harold H. Greene: Well, we have a very specific allowance of the --
Felix Frankfurter: Well, that's the fact that you construe the same to mean, it's the same because it's -- with reference to the defendant, interlocutory but to the reference of the United States, it's final or not at all.
Harold H. Greene: Well, I --
Felix Frankfurter: Therefore, I say no matter how much we talk about it, you get back to that (Inaudible)
Harold H. Greene: The two -- two constructions certainly possible of the -- of the District of Columbia Appeals Act. One that -- that the Government can appeal if the defendant in any State has the right to appeal or the other, that the Government can appeal if the defendant has the right to appeal at that very same stage.
William O. Douglas: Well, that was if you've taken in by Stevens I think (Inaudible)
Harold H. Greene: I beg you pardon, I --
William O. Douglas: That was -- the latter was the position taken by Judge Stevens.
Harold H. Greene: Yes, Your Honor.
Felix Frankfurter: On this case, you haven't got those alternatives requiring this statute because the defendant cannot appeal if his motion is denied (Voice Overlap) --
Harold H. Greene: The defendant cannot appeal now --
Felix Frankfurter: What?
Harold H. Greene: The defendant cannot appeal now.
Felix Frankfurter: Cannot appeal now?
Harold H. Greene: He will bring up -- he will bring up the issue --
Felix Frankfurter: I understand you. That's why -- Mr. Greene, that's why I say we just (Inaudible) to a difficult subject by not realizing the ultimate question here is, whether it -- it's either final or nothing. Wasn't that the ultimate fact?
Harold H. Greene: Yes.
Felix Frankfurter: All right.
William O. Douglas: But the alternative is whether or not this 105 incorporates in effect the rule of proofs isn't that it?
Harold H. Greene: Well, in the Court the --
William O. Douglas: As of the petitioner (Voice Overlap) --
Harold H. Greene: Yes, but in the Cogen case, of course, we did have the problem of -- of a -- of an order denying a motion to suppress. And the Court said it wasn't final there because the defendant had the right to renew his motion at trial. It was interlocutory as to him. But as to the Government, the rule specifically makes that precludes the Government from renewing the motion at the trial because it either provides for the return of the property to the defendant or if it's contraband then it provides that -- that problem shall be unavailable at any trial or hearing. For the Cogen case, the very reasoning of the Cogen case cannot apply to an order which grants the motion to suppress. But --
William O. Douglas: Well, that' the argument against Judge Stevens that was in.
Harold H. Greene: Yes, Your Honor. I might say that in the Cefaratti case in which Judge Stevens dissented, the petitioners here tried to obtain a hearing en banc in the instant case to overrule Cefaratti and that hearing en banc was denied unanimously by the -- by the Court of Appeals. So, I take it at least the inference might be drawn at the present time, the Court of Appeals would adhere to the majority of the Cefaratti decision. Now --
Felix Frankfurter: If I may suggest, or at least for me, your great stumbling block is to get all of the facts that on the whole, the Government in the criminal case where there are no reasons, there's no right of appeal unless made very clearly that it has, even as to questions of law. That's a very deep-rooted principle in our law. In the Sanges case, in 144, made it abundantly clear.
Harold H. Greene: Well this -- this statute that -- that the District of Columbia Code followed the Sanges case. And Congress, I'd take it made clear its intention there to depart from the rule of the Sanges case by giving the Government the right to --
Felix Frankfurter: They could have done better in English, couldn't they? They could have made, used language that would have made your job less difficult.
Harold H. Greene: Well, may I say this on -- on the point as to why the -- why the construction shouldn't be adopted that the Government can only appeal if the defendant has the right to appeal at the same stage. I suggest that then the statute would be -- utterly meaningless because the only stage at which -- at which the defendant can appeal is the stage of the judgment of conviction. And obviously the Government cannot appeal at the same stage, namely, at -- at the stage of the Government -- of the judgment of acquittal.
Charles E. Whittaker: Well, couldn't that be changed by statute and does the statute do so?
Harold H. Greene: The statute, yes. That's --
Charles E. Whittaker: Now, is it within the power of Congress to permit the Government to appeal an adverse judgment in the criminal case -- in the criminal case. And if so, does this statute do it? I noticed it says that the United States shall have the same right of appeal. Now, then if they are the same rights to appeal, they must be identical rights of appeal. Will they be? And each would then come after a judgment of finality because is there anything to that?
Harold H. Greene: Well, that can't -- because it's impossible because of the Double Jeopardy Clause because the Government could obviously not appeal from the judgment of acquittal. And this exception in the statute that provides or has been construed to preclude the Government from -- through appeal from the judgment of acquittal. So, that's --
Charles E. Whittaker: Among the doctrine that is nearest maybe, you have to allow the Government to appeal now in -- in order to make the appeal equal with that of the defendant if there is to be one. Is that your argument?
Harold H. Greene: That's -- that's our position. And the Court of Appeals for the District of Columbia has construed the statute in that manner and this Court has said a number of times that in respect of matters of local law, the construction given by the Court of Appeals for the District of Columbia should not be upset unless it's plainly unreasonable. And I suggest that isn't plainly unreasonable here.
Curtis P. Mitchell: May I?
Earl Warren: Yes you may go -- go ahead for a few minutes, sir.
Curtis P. Mitchell: First, if it please the Court. In answer to Mr. Justice Whittaker's question, the answer to your question is similar -- somewhat similar to your own state (Inaudible) It was originally the intention of Congress to give the District of Columbia and the United States Government in the District of Columbia the right of appeal in order that they would get what was in the nature of advisory opinions. So the word same in there means that. However, that issue came before this Court. In the case of Evans, the United States versus Evans in which this Court held that they did not have the -- Congress could not grant them that authority. Now, while that --
Felix Frankfurter: May I interrupt you. Is what was -- is the legislation that was in Evans, the same?
Curtis P. Mitchell: Yes, sir.
Felix Frankfurter: And has remained the same?
Curtis P. Mitchell: Yes, sir. Why it was not taken off the books, I'm unable to tell the Court. Now, the criminal -- the Criminal Appeals Act was passed on 1948, subsequent of course to the enactment of Title 23, section 105. And so obviously -- obviously, I would say that Congress must have had in contemplation of the preceding legislation and whatever rights and limitations they want to place upon the Government in that respect. Now, the other thing that I wish to call to the Court's attention and which is contained in the brief in a brief fashion and that is, that the Government is now before this Court. In effect, asking this Court to extend or to broaden the right of the Government's appeal. And at the same time, the very same gentleman who is urging this before the Court was before Congress, asking Congress specifically to give him the authority to do what they say they now have the right to do under this so-called Rule now.
Felix Frankfurter: You even have to answer the suggestion made by Mr. Greene that if you don't give a (Inaudible) application -- it's -- it's (Inaudible) it'd meaningless. It doesn't -- has no function.
Curtis P. Mitchell: Well, Your Honor --
Felix Frankfurter: Do you see any -- do you see any situation in which this provision can become operative, if it doesn't do this one?
Curtis P. Mitchell: I don't -- I -- I say this. That the establishment of the federal courts of the United States presuppose the -- the integrity of the members of the bank and I think that the District Courts are certainly capable of protecting the rights and interests of the United States in this regard. I must also go back and look as Your Honor, Justice Frankfurter, has to the historical background. Originally in common law, there was no right of appeal at all. So now, that the Government is saying that they find themselves spoiled by the paucity of their own evidence. Now, in the record, beginning at page 27, you'll find there, I think, seven type-written pages of what the Government contended below constituted evidence. So, here they find themselves barred not because they don't have any evidence at all but because they say the -- the failure or the refusal on the part of the Court because of the constitutional prohibition to allow them to engage the use of the things that they seized from the person enables them to -- to proceed further successfully. Now, as the Court said in the Rosenwasser case and in more recently in the Janitz case, that doesn't make a bit of difference. And I think that that same sort of thing is really re-announced in this Court's opinion in the Bodinger case.
Felix Frankfurter: But this -- but this -- the problem before it, there's the attached question of constitutionality at all, right?
Curtis P. Mitchell: I think it does, Your Honor.
Felix Frankfurter: It's perfectly clear that the -- that the Government cannot get, double jeopardy precludes the Government from reviewing a finding on the merits in the criminal case in favor of the defendant. On the other hand, as the Criminal Appeals Act, shows us again and again the Government can come up here from an adverse decision in a criminal case before it reaches the state of double of jeopardy on the question of law. The District Court knocks out a statute as a matter of construction of constitutionality. And ever since 1907, you can come up here. Now, I don't think this would offend anything constitutionally for Congress to say that a question of law which determines a motion to suppress. It adversely -- it decides to be determined by the District Court can be renewed by the Court of Appeals. I do not think there's any constitutional obstacle.
Curtis P. Mitchell: No, sir.
Felix Frankfurter: The question is whether this is a final judgment --
Curtis P. Mitchell: Yes.
Felix Frankfurter: -- or maybe a statutory obstacle.
Curtis P. Mitchell: That's right. There -- there --
Felix Frankfurter: (Voice Overlap) --
Curtis P. Mitchell: -- be if this -- if their relief --
Felix Frankfurter: What happened to you -- what happened to you is, is there any scope for the operation of this provision 230 -- 105 if -- if it doesn't justify or sustain an appeal in this case. Is there any situation in which or is apparently an existing piece of legislation as any operation on the whole (Inaudible)
Curtis P. Mitchell: My answer --
Felix Frankfurter: -- the sum of the argument to say that Congress didn't do anything futile.
Curtis P. Mitchell: My -- my --
Felix Frankfurter: At least, not obviously, so?
Curtis P. Mitchell: My answer to Your Honor is that it -- it does not confer any right upon the Government and does not give them any way to proceed.
Felix Frankfurter: It was a misconception on the -- based on a historical desire to get an advisory opinion. Is that what yo say?
Curtis P. Mitchell: Yes. And I think this Court so found in the Evans case.
Felix Frankfurter: All right.